Except in so far as the opinion prepared by the learned commissioner commends the rule contained in Lookabaugh v. Cooper, 5 Okla. 102, 48 P. 99, it is approved. The rule announced in that case is in conflict with the principle involved in a number of later decisions of this court, including those cited in the commissioner's opinion. That opinion proceeds upon the theory that, before the trial court can vacate or modify its own order granting or denying a motion for a new trial, even though at the same term, some statute must be found authorizing such procedure; that, when the court has acted upon a motion for a new trial, it is without power, though at the same term of court, to reconsider its action, however erroneous it may be. The opinion in Lookabaugh v. Cooper, it will be seen, wholly overlooks the well-recognized rule that the judgments, decrees, and orders of a court of general jurisdiction, however conclusive in their character, are under the control of the court which pronounces them, during the term at which they are rendered, and that they may be then set aside, vacated, or annulled by that court. Nor does the difference between the facts involved in the Lookabaugh Case and those in Hogan v. Bailey, 27 Okla. 15, 110 P. 890, authorize the application of a different rule of law. In each case, the trial court undoubtedly had the power to make the second order, as is true in the case at bar. In Todd et al. v. Orr, 44 Okla. 459, 145 P. 393, the rule was announced that courts of general common-law jurisdiction have the inherent power, upon their own motion, to set aside a verdict and grant a new trial on account of prejudicial error, when done at the same term of court at which the verdict was returned or judgment rendered; and it was said that the power would not be deemed to have been taken away by statute, unless the intention to do so was clear. We there overruled the opinion of the territorial Supreme *Page 273 
Court in Long v. Board of County Com'rs, 5 Okla. 128,47 P. 1063, handed down at the same term of the court as the opinion in Lookabaugh v. Cooper, and which case involves a question very similar to that in the latter case. The opinion in Todd v. Orr, supra, cites and reviews a number of English cases, as well as a large number of cases from the courts of other states, and in all of which the rule is recognized that a court of general jurisdiction has control over its orders or judgments during the term at which made, and for sufficient cause may modify or set them aside, and that when vacated the parties are remitted back to such rights and remedies as they formerly had, the same as though the judgment or order vacated had not been made in the first instance. We there said that:
"The power to correct errors in their own proceedings is inherent in all courts of general jurisdiction, and in the exercise of that discretion they are governed, not alone by their solicitude for the rights of litigants, but also by the considerations of justice to themselves as instruments provided for the impartial administration of the law"  — and that any other view would so fetter and paralyze the power of the courts that they must frequently do wrong from mere inability to do right.
If, then, the court has the inherent authority upon its own motion to vacate or modify orders made by it during the term, a fortiori, should the power be exercised when invoked by one of the parties to the proceedings.
The same general principle is recognized in Philip Carey Co. v. Vickers, 38 Okla. 643, 134 P. 851, where Mr. Justice Kane, speaking for the court, announced the rule that all judgments, decrees, or other orders of the court, however conclusive in their character, are under the control of the court which pronounces them, during the term at which they are rendered, or entered of record, and may then be set aside and vacated or modified by the court. In that case a motion invoking the inherent equitable power of the superior court to vacate one of its own judgments was filed during the term at which such judgment was rendered, but was not ruled upon until the succeeding term, when it was sustained and the judgment set aside; and it was held that the discretionary power of the court was not lost by the continuance of the motion to the next term, and, when sustained at that term, the action of the court in the premises was the same in legal effect as if the ruling had been made at the term at which the motion was filed. As the rule announced in Lookabaugh v. Cooper is contrary to that contained in the opinion in Todd v. Orr and Philip Carey Co. v. Vickers, supra, and, further, is unsound in principle and opposed to the great weight of authority, the same is expressly overruled.
The judgment of the trial court is affirmed.